DETAILED ACTION
DETAILED CORRESPONDENCE
This Final Office Action is in response to the amendment filed on 09/03/2021. Claims 1 and 11 have been amended. Claims 13-17 have been newly added. Claims 1-17 are currently presented for examination.      

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The applicant's drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
The information disclosure statement filed 08/04/2021 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over EBINA et al. (US 20160159251 A1, hereinafter “EBINA”) in view of OZAWA HIDETOSHI (JP2017064787A). 
Regarding claims 1 and 16, EBINA (Figs. 1-3A-B) discloses a vehicle control system (see paragraph [0025] “The automatic travel controller 103 is configured with a microcomputer including a CPU, a memory, and the like”)  and at least ¶ [0026] comprising: a driving controller that switches between autonomous driving and manual driving of a vehicle (see paragraph [0030] “… the automatic driving mode in which the automatic travel control is carried out and the manual driving mode in which the driver manually drives the vehicle are appropriately switchable”); a seat whose form is changed between a form during autonomous driving and a form during manual driving that are different from each other (see paragraph [0035] “The driving posture controller 113 receives inputs of a reclining angle of a seat back of a particular seat detected by a seat position sensor 114, and a slide amount in a front-rear direction of a seat bottom face of the particular seat”); and a seat controller that controls motion of the seat when a form of the seat is changed (see paragraph [0036] “the driving posture controller 113 controls positions of various parts of the driver's seat to carry out driving posture control of controlling a driver's driving posture to a posture depending on the driving mode”), wherein, if the seat is in a form during autonomous driving, the driving controller does not switch from autonomous driving to manual driving when controlling the vehicle (see paragraphs [0035] and ¶ [0036] “upon detection of the switching between the automatic driving and the manual driving, the driving posture controller 113 controls positions of various parts of the driver's seat to carry out driving posture control of driving posture to a posture depending on the driving mode (hereinafter, referred to as recommended driving posture)”).
Applicant has amended the claim to recite the limitation of “… and wherein the seat controller functions as a protector controller that controls motion of a protector, the protector protecting an occupant seated on the seat in a situation where the occupant is required to be protected”. However, OZAWA teaches or at least suggests and wherein the seat controller functions as a protector controller that controls motion of a protector, the protector protecting an occupant seated on the seat in a situation where the occupant is required to be protected (A protection means for protecting the occupant in a situation requiring protection of an occupant sitting on the seat and a protection means control section for controlling the operation of the protection means; OZAWA at ¶ [0006], [0013]). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EBINA to include the seat controller functions as a protector controller that controls motion of a protector, as taught by OZAWA in order to ensure the safety of passengers when returning to the form suitable for manual operation from the form during automatic operation.

Regarding claim 2, EBINA, as modified by OZAWA discloses the claimed invention substantially as explained above. Further, EBINA (Figs. 1-3A-B) teaches or at least suggests wherein the seat controller controls a motion amount of the seat in motion when a form of the seat is changed from a form during manual driving to a form during autonomous driving (see paragraphs [0035] and ¶ [0036] “upon detection of the switching between the automatic driving and the manual driving, the driving posture controller 113 controls positions of various parts of the driver's seat to carry out driving posture control of controlling a driver's driving posture to a posture depending on the driving mode (hereinafter, referred to as recommended driving posture)”).

Regarding claim 11, EBINA, as modified by OZAWA discloses the claimed invention substantially as explained above. Further, EBINA (Figs. 1-3A-B) teaches or at least suggests a protector controller that controls a motion of a protector, the protector being provided in the seat and protecting an occupant seated on the seat in a -4-situation where the occupant is required to be protected, wherein the seat is provided in the vehicle (see paragraphs [0035] and ¶ [0036] “upon detection of the switching between the automatic driving and the manual driving, the driving posture controller 113 controls positions of various parts of the driver's seat to carry out driving posture control of controlling a driver's driving posture to a posture depending on the driving mode (hereinafter, referred to as recommended driving posture)”).

 Regarding claim 12, EBINA, as modified by OZAWA discloses the claimed invention substantially as explained above. Further, EBINA (Figs. 1-3A-B) teaches or at least suggests wherein the driving controller switches between autonomous driving and manual driving of a vehicle, wherein a form of the seat is changed between multiple forms, wherein the seat controller controls a motion of the seat when a form of the seat is changed, and wherein the multiple forms of the seat include a form suitable for manual driving and a form not suitable for manual driving (see paragraphs [0035] and ¶ [0036] “upon detection of the switching between the automatic driving and the manual driving, the driving posture controller 113 controls positions of various parts of the driver's seat to carry out driving posture control of controlling a driver's driving posture to a posture depending on the driving mode (hereinafter, referred to as recommended driving posture)”).

Regarding claim 13, EBINA, as modified by OZAWA discloses the claimed invention substantially as explained above. Further, EBINA (Figs. 1-3A-B) teaches or at least suggests wherein the protector controlled by the seat controller includes: a first enclosing means that has a first movable mechanism operating first cushion materials constituting side supports and changes an angle of the side supports inwards so as to enclose an body of the occupant; and a second enclosing means that has a second movable mechanism operating second cushion materials constituting side edges of a headrest and changes angles of the side edges inwards so as to enclose a head of the occupant (see paragraph [0043] “The fourth angle changing unit 24 is controllable by the seat control unit 2 to change the angle of the headrest 13, and the pillar 13 a of the headrest 13 and the headrest 13 can be rotated with respect to the seatback 12”), -4-Application No. 16/499,017 wherein, when the driving controller switches from autonomous driving to manual driving of the vehicle, the seat controller selects and controls a motion of at least one protector including the first enclosing means and the second enclosing means ( “upon detection of the switching between the automatic driving and the manual driving, the driving posture controller 113 controls positions of various parts of the driver's seat to carry out driving posture control of controlling a driver's driving posture to a posture depending on the driving mode (hereinafter, referred to as recommended driving posture)”); EBINA at [0035] and ¶ [0036]).
Regarding claim 14, EBINA, as modified by OZAWA discloses the claimed invention substantially as explained above. Further, OZAWA teaches or at least suggests wherein the protector controlled by the seat controller includes a third enclosing means that has an airbag and an airbag actuator and that is activated when the vehicle is in a collision (see paragraph [0079] “According to the third surrounding means 42 as described above, since the body of the occupant can be surrounded in a wide range by the airbag 42 a which operates when the vehicle V collides or is predicted to collide, It can be protected”) or is anticipated to be in a collision, the airbag being formed in a curved manner to cover from a side support of a seat back to a body of the occupant, and the airbag actuator activating the airbag according to control by the seat controller.  
Regarding claim 15, EBINA, as modified by OZAWA discloses the claimed invention substantially as explained above. Further, OZAWA teaches or at least suggests wherein the protector controlled by the seat controller includes a fourth enclosing means that has an airbag and an airbag actuator and that is activated when the vehicle is in a collision (see paragraph [0080] “The fourth surrounding means 43 is stronger than the second surrounding means 41 which also uses the headrest 13 as a degree of protection and operates when the vehicle V collides or is expected to collide”) or is anticipated to be in a collision, the airbag being provided on a side edge of a headrest and enclosing a head of the occupant when activated, and the airbag actuator activating the airbag according to control by the seat controller, and wherein the seat controller selects and controls a motion of at least one of the protector (see paragraph [0079] “According to the third surrounding means 42 as described above, since the body of the occupant can be surrounded in a wide range by the airbag 42 a which operates when the vehicle V collides or is predicted to collide, It can be protected”).
Regarding claim 17, EBINA, as modified by OZAWA discloses the claimed invention substantially as explained above. Further, OZAWA teaches or at least suggests (New) The vehicle control system according to claim 1, wherein the seat includes: a seat cushion that holds buttocks of the occupant; a seat back that has a lower edge supported by the seat cushion; a headrest that is provided at an upper edge of the seat back and supports a head of the occupant; a footrest that is provided at a front edge of the seat cushion and supports a foot of the occupant; and a frame that is a framework of the seat cushion and the seat back (see paragraph [0042] “The third angle changing section 23 is controllable by the seat control section 2 to change the angle of the side supports 11a, 12a of the seat cushion 11 and the seat back 12, and the cushion material constituting the side supports 11”) and at least ¶ [0043]-[0045].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over EBINA et al. (US 20160159251 A1, hereinafter “EBINA”) in view of OZAWA HIDETOSHI (JP2017064787A) as applied to claim 1 above, and further in view of SUGIOKA et al. (US 20160082867 A1, hereinafter “SUGIOKA”).
Regarding claim 3, EBINA, as modified by OZAWA discloses the claimed invention substantially as explained above, but the combination does not explicitly teach wherein the seat controller controls motion speed of the seat when a form of the seat is changed. However, SUGIOKA (Figs. 1-2) teaches wherein the seat controller controls motion speed of the seat when a form of the seat is changed (see paragraph [0048] “By providing retraction at a varying speed profile, a smooth backward motion may be provided.”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EBINA, OZAWA to include the seat controller controls motion speed of the seat when a form of the seat is changed, as taught by SUGIOKA in order to provide comfort to the front seat occupant during an autonomous driving mode of the vehicle.

Regarding claim 4, EBINA, as modified by OZAWA discloses the claimed invention substantially as explained above. Further, SUGIOKA (Figs. 1-2) teaches or at least suggests wherein the seat controller controls speed of the seat in motion and extends required time for the motion when a form of the seat is changed from a form during autonomous driving to a form during manual driving (see paragraph [0048] “By providing retraction at a varying speed profile, a smooth backward motion may be provided.”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EBINA, OZAWA to include the seat controller controls speed of the seat in motion, as taught by SUGIOKA in order to provide comfort to the front seat occupant during an autonomous driving mode of the vehicle.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over EBINA et al. (US 20160159251 A1, hereinafter “EBINA”) in view of OZAWA HIDETOSHI (JP2017064787A) in view of SUGIOKA et al. (US 20160082867 A1, hereinafter “SUGIOKA”) as applied to claims 1 and 3 above, and further in view of TSUDA (US 20170225567 A1).
Regarding claim 5, EBINA, OZAWA , as modified by SUGIOKA discloses the claimed invention substantially as explained above, but does not explicitly wherein the driving controller controls the vehicle based on (i) a forced switching mode in which switching between autonomous driving and manual driving is forcibly -3-performed and (ii) a voluntary switching mode in which switching between autonomous driving and manual driving is performed according to selection by a driver, and wherein the seat controller controls the speed of the seat in motion separately in (i) the forced switching mode and in (ii) the voluntary switching mode. However, SUGIOKA teaches wherein the driving controller controls the vehicle based on (i) a forced switching mode in which switching between autonomous driving and manual driving is forcibly -3-performed and (ii) a voluntary switching mode in which switching between autonomous driving and manual driving is performed according to selection by a driver, and wherein the seat controller controls the speed of the seat in motion separately in (i) the forced switching mode and in (ii) the voluntary switching mode (see paragraph [0038] “… The switching instruction signal 94 is a signal for instruction of forced switching to either of autonomous driving and non-autonomous driving. The switching instruction signal 94 for instruction of switching from non-autonomous driving to autonomous driving is the autonomous driving instruction signal 93”). It would have been obvious to one ordinary skill in the art, before the .

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over EBINA et al. (US 20160159251 A1, hereinafter “EBINA”) in view of OZAWA HIDETOSHI (JP2017064787A) as applied to claim 1 above, and further in view of Yoshida (US 20170303842 A1).
Regarding claim 6, EBINA, as modified by OZAWA discloses the claimed invention substantially as explained above, but does not explicitly a driver condition detector that detects condition of a driver, wherein, depending on a detection result of driver's condition detected by the driver condition detector, the driving controller controls the vehicle whether or not to switch autonomous driving to manual driving.  However, Yoshida teaches a driver condition detector that detects condition of a driver, wherein, depending on a detection result of driver's condition detected by the driver condition detector, the driving controller controls the vehicle whether or not to switch autonomous driving to manual driving (see paragraphs [0044] and at least ¶ [0049] “…, when switching the driving mode from the manual driving to the self-driving and when switching the driving mode from the self-driving to the manual driving, in order to ensure the safety of the driver and the occupant”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EBINA and OZAWA to include the seat controller controls speed of the seat in motion, as taught by Yoshida in order to provide the driver's anxiety level are reduced, and the operation mode is switched by switching to the manual operation.

Regarding claim 7, EBINA, SUGIOKA, as modified by Yoshida disclose the claimed invention substantially as explained above. Further, Yoshida teaches wherein the driver condition detector detects whether or not the driver is seated on the seat (see paragraphs [0044] and at least ¶ [0049] “…, when switching the driving mode from the manual driving to the self-driving and when switching the ensure the safety of the driver and the occupant”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EBINA and OZAWA to include the seat controller controls speed of the seat in motion, as taught by Yoshida in order to provide the driver's anxiety level are reduced, and the operation mode is switched by switching to the manual operation.

Regarding claim 8, EBINA, SUGIOKA, as modified by Yoshida disclose the claimed invention substantially as explained above. Further, Yoshida teaches wherein the driver condition detector detects health condition of the driver (see paragraphs [0044] and at least ¶ [0049] “…, when switching the driving mode from the manual driving to the self-driving and when switching the driving mode from the self-driving to the manual driving, in order to ensure the safety of the driver and the occupant”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EBINA and OZAWA to include the driver condition detector detects health condition of the driver, as taught by Yoshida in order to provide the driver's anxiety level are reduced, and the operation mode is switched by switching to the manual operation. 
 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over EBINA et al. (US 20160159251 A1, hereinafter “EBINA”) in view of OZAWA HIDETOSHI (JP2017064787A) as applied to claim 1 above, and further in view of WATANABE (JP 2017039400 A).
Regarding claim 9, EBINA, as modified by OZAWA discloses the claimed invention substantially as explained above, but does not explicitly wherein the vehicle includes the seat comprising multiple seats, and wherein, when the driving controller switches autonomous driving to manual driving of the vehicle, the seat controller controls a motion of a driver's seat and a non-driver's seat among the multiple seats, a form of each of the driver's seat and the non-driver's seat being changed from a form during autonomous driving to a form during manual driving. However, WATANABE (Figs. 1-2) teaches wherein the vehicle includes the seat comprising multiple seats, and wherein, when the driving controller switches autonomous driving to manual driving of the vehicle, the seat controller controls a motion of a driver's seat and a non-driver's seat among the multiple seats, a form of each of the driver's seat and the non-driver's seat being changed from a form during autonomous driving to a form during manual driving (see paragraph [0005] “in an automatic driving vehicle, a proposal has been made in which a front seat (a driver's seat and a front passenger seat) … (the direction opposite to the traveling direction) during a highly automatic operation, so as to be opposed to an occupant of the rear seat”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EBINA and OZAWA to include the driver condition detector detects health condition of the driver, as taught by WATANABE in order to provide a window for a vehicle, which includes a front seat and a rear seat.

Regarding claim 10, EBINA, OZAWA, as modified by WATANABE disclose the claimed invention substantially as explained above. Further, WATANABE (Figs. 1-2) teaches wherein the seat controller preferentially controls the driver's seat among the multiple seats (see paragraph [0005] “in an automatic driving vehicle, a proposal has been made in which a front seat (a driver's seat and a front passenger seat) … (the direction opposite to the traveling direction) during a highly automatic operation, so as to be opposed to an occupant of the rear seat”). It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to have modified EBINA and OZAWA to include the seat controller preferentially controls the driver's seat among the multiple seats, as taught by WATANABE in order to provide a window for a vehicle, which includes a front seat and a rear seat.

Response to Arguments
Applicant’s arguments filed on 09/03/2021 with respect to claims 1-17 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757.  The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on 5712726684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/J.W.C/             Examiner, Art Unit 3663                                                                                                                                                                                           

/JONATHAN M DAGER/             Primary Examiner, Art Unit 3663